On December 9,1996, it was ordered, adjudged and decreed that for the offense of Partner or Family Member Assault, a felony, the defendant is sentenced to the Montana Department of Corrections for a period of five (5) years, with two (2) suspended, upon the conditions hereinafter set forth. The Department may place the defendant into an appropriate community based program, facility, or a State correctional institution, with the Court’s recommendation that the defendant be placed in the Butte Pre-Release Center. The foregoing sentence shall run concurrently with the sentence imposed in Cause No. BDC 96-35 of the above-entitled Court. Conditions of defendant’s probation/parole are stated in the December 9, 1996 judgment. The defendant is granted 106 days’ credit for time served prior to sentencing (including time at treatment).
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
*24DATED this 4th day of March, 1997.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.